                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

CURTIS JOHNSON,                                        )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:19-cv-31-D
                                                       )
RALEIGH POLICE DEPARTMENT, OFFICER                     )
HUNTER, and OFFICER CANDELIRIA,                        )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's application to proceed in
forma pauperis [D.E. 1] is GRANTED, plaintiff's objections to the M&R [D.E. 6] are
OVERRULED, and plaintiff's complaint [D.E. 1-1] is DISMISSED without prejudice.




This Judgment Filed and Entered on September 25, 2019, and Copies To:
Curtis Johnson                                         (Sent to 1311 Bethel Rd. Raleigh, NC 27610 via
                                                       US Mail)




DATE:                                                  PETER A. MOORE, JR., CLERK
September 25, 2019                                             (By) /s/ Nicole Sellers
                                                               Deputy Clerk
